Citation Nr: 1130494	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-04 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for bilateral thoracic outlet syndrome.  

3.  Entitlement to service connection for loss of use of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied the service connection claims for the Veteran's right shoulder disorder, thoracic outlet syndrome, cervical spine disorder, loss of use of bilateral upper extremities, and an acquired psychiatric disorder.  The Veteran filed a timely notice of disagreement.  Thereafter, the RO granted service connection for bilateral carpal tunnel syndrome of the upper extremities, an acquired psychiatric disorder, and a cervical spine disorder.  The remaining issues on appeal were service connection for a right shoulder disorder and bilateral thoracic outlet syndrome, to include loss of use of the bilateral upper extremities.  

The issues of service connection for a right shoulder disorder and loss of use of the bilateral upper extremities are addressed in the REMAND portion of this decision and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's bilateral thoracic outlet syndrome was incurred during her active duty.  


CONCLUSION OF LAW

The Veteran's bilateral thoracic outlet syndrome was incurred during the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                 II.  Duty to Notify and Assist

With respect to the Veteran's claim of service connection for bilateral thoracic outlet syndrome, the appeal is being granted.  There is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

                                                     II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Post-service medical records show that the Veteran has a diagnosis of bilateral thoracic outlet syndrome.  As such, the Board is satisfied that the Veteran has a current disability and turns to the issues of service incurrence and nexus.

The basis of the Veteran's service connection claim appears to be that the pain and tingling which were diagnosed as bilateral thoracic outlet syndrome during service are the same symptoms that she currently experiences.  The Veteran also submitted various third-party statements explaining her physical wellbeing prior to service enlistment and the symptoms she exhibited after service discharge.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, certain spine disabilities, including thoracic outlet syndrome, are not conditions capable of lay diagnosis, much less the type of condition that can be causally related to another disability or military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran's testimony is competent and credible to report her symptoms both during and after service.  However, she is not competent to provide an opinion as to the etiology of the thoracic outlet syndrome. The third party statements are also competent evidence to show the Veteran's symptoms, but insufficient to establish etiology.  

Turning to the medical evidence of record, the Veteran's service treatment records include numerous notes showing complaints of pain, numbness, and tingling of her upper extremities.  In the July 2004 enlistment examination, it was noted that the Veteran had undergone two right shoulder surgeries.  Operation reports associated with the claims file show surgeries in May 2002 and November 2002.  In a June 2004 letter, her private physician discussed her November 2002 surgery for right shoulder instability.  The letter notes that the Veteran had full range of motion and only some limitations in strength in February 2003.  The doctor then provided that in June 2004 the Veteran had full range of motion without restriction, normal strength, and normal sensation with good capillary refill.  The doctor noted that the Veteran had fully recovered from her surgery and was healthy enough to enlist for military duty.  Service treatment notes dated in January 2005 show that the Veteran started to complain of left upper extremity pain, numbness, and tingling.  The onset of her right upper extremity pain started in April 2005.  The Veteran's symptoms increased in severity and included bilateral hand and arm numbness, tingling, and weakness.  The Veteran's service treatment records indicate that she was given various diagnoses for these symptoms, to include brachial plexopathy, C6 cervical spine neuropathy/radiculopathy, bilateral carpel tunnel syndrome with C6 cervical spine radiculopathy, bilateral carpel tunnel syndrome with C6 cervical spine neuropathy, neck sprain/strain, and bilateral thoracic outlet syndrome.  A February 2006 treatment note from a chiropractor recommended that the Veteran be considered for administrative separation for bilateral thoracic outlet syndrome.  He specifically provided that this was not a disability.  A subsequent February 2006 treatment note indicated that the Veteran was discharged from her physical therapy routine to a home program due to lack of progress.  A March 2006 letter recommended that the Veteran be administratively discharged from the U.S. Marine Corps due to her bilateral thoracic outlet syndrome, which can be aggravated by continued military service.  This letter stated that the thoracic outlet syndrome was not a disability.  There is no separation examination associated with the claims file.  

A September 2006 general VA examination report shows that the Veteran complained of decreased range of motion, bilateral arm numbness, pain, and swelling of the upper extremities.  There was weakness in her grip strength in both hands.  The Veteran had mild weakness of the muscles in her hand, thenar and hypothenar muscles.  There was lower cervical and thoracic dorsal kyphosis noted with no other deformity.  There was no pain noted during the movements of the cervical or lumbar spine. Her right shoulder showed weakness and numbness with movement but no pain.  Movement was limited due to this weakness but there was no limitation due to pain, fatigue, or repetitive use. There was no limitation of movements of her left shoulder due to weakness, pain, fatigue, or repetitive use.  X-rays of the Veteran's chest and spine were negative and an EMG/nerve conduction study revealed no evidence of carpal tunnel syndrome.  She was diagnosed with a history of bilateral thoracic outlet syndrome with normal examination.  The examiner opined that the Veteran's symptoms of decreased range of motion, pain, and numbness in her arms as well as occasional swelling were most likely due to the pre-service right shoulder surgery.  He concluded that the Veteran's symptoms were inconsistent with any pathology which could be confirmed by diagnostic tests.  

In a March 2007 private medical examination report, the examiner provided an exhaustive review of the Veteran's pre-service medical records, service treatment records, and post-service medical records, to include the September 2006 VA examination.  During this private medical examination, the Veteran complained of neck pain and stiffness which radiated down into her upper thoracic back intrascapular.  She also had bilateral pain, weakness, numbness, tingling, and burning of her upper extremities.  She also noted episodes of spasms and cramping of her bilateral shoulders, arms, and hands.  The Veteran's cervical spine revealed myofascial spasm as well as trigger point pain over the cervical spine and cervical-trapeziums junctions, bilaterally.  She had limited range of motion of the cervical spine.  The Veteran's right arm and shoulder revealed motor weakness.  Radial pulse in the dependent position of the right arm was 4+ and in the abducted position was 0 to 1+ with the onset of symptoms of numbness in the right hand.  There was motor-weakness in abduction and flexion to muscle strength testing.  She had motor weakness in the right triceps to muscle strength testing.  Radial pulse in the dependent position of the left arm was 4+, elevation to 90 degrees.  Abduction revealed 0 pulses in the left radial artery with onset of numbness symptoms.  The examiner diagnosed the Veteran with bilateral thoracic outlet syndrome with loss of function of the upper extremities and opined that her thoracic outlet syndrome was related to service.  Having reviewed pre-service medical reports, service treatment records, and post-service medical records, the examiner pointed to the absence of symptoms, to include numbness, pain, or tingling of the upper extremities prior to service.  He also noted that these symptoms had their onset during service and that the Veteran was unequivocally diagnosed with bilateral thoracic outlet syndrome during service, which led to her administrative discharge.  

The Veteran was afforded an additional QTC examination in October 2007 to examine her upper extremity symptoms and disabilities.  During the examination, the Veteran complained of stiffness and weakness with pain radiating from her thoracic and cervical spine down to her arms.  On examination, the Veteran's bilateral shoulder ranges of motion were limited by pain, fatigue, weakness, and lack of endurance.  Examination of her cervical and thoracic spine showed no evidence of radiating pain on movement.  There was no evidence of muscle spasm or tenderness.  No ankylosis of the cervical or lumbar spine was noted.  Neurologically, there was bilateral median nerve involvement revealing findings of neuralgia and motor dysfunction with findings of decreased grip strength.  Motor function was abnormal with findings of decreased grip strength.  X-rays of the right shoulder, cervical and thoracic spine were within normal limits.  The Veteran was diagnosed with status post operative shoulder reconstruction with residual scar and bilateral carpal tunnel syndrome.  There was no diagnosis of bilateral thoracic outlet syndrome as there was no pathology to render a diagnosis.  

Where there are conflicting medical opinions regarding the Veteran's medical condition, the Board is required to thoroughly address, carefully analyze and reconcile all relevant evidence in the record.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board must weigh the probative value of medical opinions and, in doing so, may favor one medical opinion over the other)).  

On the one hand, the September 2006 VA examiner was unable to provide a specific diagnosis but opined that the Veteran's symptoms were not related to service and more likely related to her pre-service right shoulder surgery.  However, the examiner did not provide any rationale for this conclusion.  It is also unclear whether the examiner reviewed the Veteran's service treatment records as she indicated that the Veteran had no medical problems during service but then noted the Veteran's complaints of numbness and pain after movement.  

On the other hand, the record contains the March 2007 private medical evaluation that supports the Veteran's claim.  As noted above, the examiner extensively discussed the Veteran's pre-service medical records, service treatment notes, and post-service medical records, to include the September 2006 general VA examination.  He offered a specific diagnosis of bilateral thoracic outlet syndrome and provided a well-reasoned opinion that this disability was related to service, pointing to the medical records to support this conclusion.  This opinion supports the Veteran's claim.  The Board finds the opinion in support of the Veteran's claim by the private physician to be persuasive.  This provider was given sufficient facts of the Veteran's medical history.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that it could remand the case for a VA examination by an examiner who would provide a more detailed discussion of the reasons supporting the conclusion that the Veteran's current symptoms of numbness, tingling, and pain are not related to service.  However, given that the March 2007 independent medical examination report discussed the Veteran's in-service symptomatology in relation to her diagnosis and given that the opinion is favorable to the claim, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral thoracic outlet syndrome began during service or is otherwise the result of injury in service.  Therefore, remand is not necessary here to obtain another medical opinion to decide the claim as the private doctor's opinion is sufficient for that purpose.  See 38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  
	
The Board finds that the evidence for and against the claim for service connection is in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  Accordingly, entitlement to service connection for bilateral thoracic outlet syndrome is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral thoracic outlet syndrome is granted.  


REMAND

In this case, the Veteran was examined by VA in September 2006 to obtain opinions as to the etiology of her upper extremity disabilities, to include her right shoulder disorder.  She was also provided a QTC examination in October 2007 to diagnose and provide etiological opinions for these upper extremity disorders.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted examinations are inadequate.  

Service treatment records indicate that the Veteran injured her right shoulder and had two shoulder surgeries prior to service entrance.  Specifically, the Veteran had right shoulder surgery in May 2002 and November 2002.  A letter dated in June 2004 from her private treating physician provided that the Veteran's November 2002 surgery was for right shoulder instability.  The letter notes that the Veteran had full range of motion and only some limitations in strength in February 2003.  The doctor then provided that in June 2004 the Veteran had full range of motion without restriction, normal strength, and normal sensation with good capillary refill.  The doctor noted that the Veteran had fully recovered from her surgery and was healthy enough to enlist for military duty.  However, it appears that the Veteran had a pre-existing right shoulder disorder upon service entrance.  

During the September 2006 examination, the examiner diagnosed the Veteran with bilateral thoracic outlet syndrome by history with normal examination.  The examiner opined that the Veteran's symptoms of decreased range of motion and pain and numbness in her arms were most likely due to her right shoulder surgery which was performed prior to entering service.  There is no discussion as to whether service aggravated any pre-existing right shoulder disorder.  As such, this examination is inadequate.  

The Veteran was afforded a QTC examination in October 2007 to examine her upper extremity symptoms and disabilities.  The examiner noted that the part of the Veteran's body affected by the nerve disease was the right shoulder.  There were also no tingling, numbness, abnormal sensation, loss of all sensation, weakness or paralysis of the affected body part.  Following examination, however, the examiner diagnosed the Veteran, in pertinent part, with post operative right shoulder reconstruction with residual scar and bilateral carpal tunnel syndrome.  The etiology of the peripheral nerve disease was noted to be bilateral carpal tunnel syndrome of unknown etiology.  It is necessary to clarify whether there is nerve impairment related to the right shoulder disorder in view of the contradictory statements contained within this examination report.

As to the issue of loss of use of the bilateral upper extremities, no competent medical opinion has been obtained as to whether there is loss of use, i.e., whether no effective function remains other than that which would be equally well served by an amputation stump at the elective level.  Further medical development of this matter is necessary.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.
2. Following completion of the above, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of her right shoulder disability, specifically, whether there is nerve involvement and/or aggravation during service of a pre-service disorder, and whether there is loss of use of the bilateral upper extremities.  The examiner is requested to review all pertinent records associated with the claims file, including the May 2002 and November 2002 operative reports, the June 2004 letter from her private treating physician, the June 2004 enlistment examination, subsequent service treatment records, post-service medical records to include the October 2007 QTC examination, and statements.
A complete history should be obtained from the Veteran concerning her right shoulder and her complaints of loss of use of the bilateral upper extremities.  
All indicated studies should be obtained.  Following examination of the Veteran, and consideration of her history, the examiner should then state an opinion as to: (1) whether the Veteran's current right shoulder disability is manifested by nerve impairment and, if so, the nerve(s) involved and the severity thereof; and (2) whether the Veteran had a pre-existing right shoulder disorder and, if so, whether it was aggravated during service.  A pre-existing injury or disease will be considered aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disorder.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Further, the examiner should determine whether the Veteran experiences "loss of use" of the bilateral upper extremities due to service-connected bilateral thoracic outlet syndrome and/or a right shoulder disorder.  The examiner should consider loss of use of the hands, loss of use below the elbows, and loss of use above the elbows.
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


